Wade, J.
Under the decision of the Supreme Court in answer to the questions certified in this case, the judge of the city court did not err in overruling the demurrer filed by the defendant as to the first count of the plaintiff's petition as amended; nor did he err in sustaining the demurrer as to the second count as amended. 145 Ga. 65 (88 S. E. 960). Judgment affirmed on Tooth hills of exceptions.
In this ease the Court of Appeals certified to the Supreme Court the questions: (1) whether the contract on which the suit,was based, which was for the sale of, real estate described therein as “26 Ponce de Leon Ave., 70 x 185, and 15-foot alley included,” and which was headed “Atlanta, Ga.,” was sufficiently definite to be the basis of an action for damages for breach of the contract; (2) whether an amendment amplifying the description in the petition was allowable; and (3) whether the measure of damages was the difference between the contract price and the“ market value of the land at the time of the breach. The Supreme Court answered these questions in the affirmative, and held that as to the measure of damages the rule stated-in the ease of Cowdery v. Greenlee, 126 Ga. 786 (55 S. E. 918, 8 L. R. A. (N. S.) 137), is not in conflict with the rulings in Ansley v. Green, 82 Ga. 181 (7 S. E. 921), and Green v. Ansley, 92 Ga. 647 (19 S. E. 53, 44 Am. St. R. 110).
R. B. Blackburn, for plaintiff.
Marion Smith, for defendants.